        Case 1:17-cv-02726-JFK-OTW Document 209 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
BSG RESOURCES (GUINEA) LIMITED, et al.,
                                                              :
                                       Plaintiffs,            :   17-CV-2726 (JFK) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
GEORGE SOROS, et al.,                                         :
                                                              :
                                       Defendants.            :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the parties’ joint letter (ECF 208) and the associated exhibits.

The Court’s rulings are as follows:

    •    Issue 1: Plaintiffs’ request to compel production in response to their requests for
         production (“RFPs”) is denied.

    •    Issue 2: Plaintiffs are directed to produce documents on a rolling basis, to begin no later
         than April 21, 2021, as follows: Defendants’ RFPs No. 1(b), 1(c), 1(f), and 3(a) are not in
         dispute and so production shall proceed forthwith; RFP No. 1(a) is limited to bribery of
         Mamadie Touré; and all other RFPs are not limited to bribery of Mamadie Touré.

    •    Issue 3: The end date for the relevant period of Plaintiffs’ production shall be the
         present.

    •    Issue 4: BSGR shall produce the witness statements submitted to the ICSID and LCIA
         arbitrations by 5:00 pm EDT on April 8, 2021. Parties shall meet and confer on the
         depositions of Beny Steinmetz and Dag Cramer and the procedural vehicles for securing
         their depositions.

    •    Issue 5: The parties are directed to meet and confer to resolve Issue 5 in light of the
         Court’s ruling on Issue 2.

    •    Issue 6: By 5:00 pm EDT on April 8, 2021, Plaintiffs are directed to produce or identify to
         Defendants any orders, agreements, or laws purportedly barring Plaintiffs from
         producing documents. Simultaneously, Plaintiffs shall also provide to Defendants an
         explanation of why these orders, agreements, or law limit production if it is not clear
         from the face of such orders, agreements, or laws.
      Case 1:17-cv-02726-JFK-OTW Document 209 Filed 04/07/21 Page 2 of 2




        On April 14, 2021, the parties are directed to submit a three-page joint letter (see ECF

207 for instructions on properly preparing a joint letter) on Issue 4 (Steinmetz and Cramer

deposition plan) and Issue 6 (whether/how Plaintiffs’ production may be limited due to any

existing orders, agreements, or laws).



        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: April 7, 2021                                                   Ona T. Wang
       New York, New York                                     United States Magistrate Judge
